418 F.2d 231
Robert David ROY, Plaintiff-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Defendant-Appellee.
No. 28151.
United States Court of Appeals Fifth Circuit.
November 12, 1969.

Robert David Roy, pro se.
Earl Faircloth, Atty. Gen., State of Florida, Wallace E. Allbritton, Asst. Atty. Gen., Tallahassee, Fla., for defendant-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM.


1
In this pro se case appellant has failed to file a brief within the time fixed by Rule 31 F.R.A.P., and it is therefore appropriate to dispose of this case summarily pursuant to Rule 9(c) (2) of this Court. Stout v. Broom, 5th Cir. 1969, 406 F.2d 758.


2
Appellant is an inmate of the Florida State Prison at Raiford, Florida, confined in the maximum security wing. He filed a petition in the court below pursuant to 42 U.S.C. § 1983, requesting an injunction directing Florida prison officials to provide him with adequate medical and dental care. Appellant claims that he is being denied such treatment solely because he is in maximum security. The district court denied relief without a hearing, stating that federal courts will not inquire into the general administration of state prisons. We affirm.


3
This Court is unwilling to interfere in the internal operation and administration of prison systems unless prison authorities have abused their wide discretion as to treatment of prisoners. Granville v. Hunt, 5th Cir. 1969, 411 F.2d 9; Schack v. Florida, 5th Cir. 1968, 391 F.2d 593; Thompson v. Blackwell, 5th Cir. 1967, 374 F.2d 945. There has been no abuse of discretion shown here.


4
Appellant admits being treated while in maximum security for various illnesses and injuries. He admits that emergency dental care is available. He even admits that he declined surgery to rectify one serious condition of which he now complains and underwent surgery while in maximum security to remove a bullet from his knee.


5
The court below was correct in finding that appellant has failed to show a deprivation of constitutional rights upon which relief could be granted. The judgment of the district court is affirmed.


6
Affirmed.